Citation Nr: 0816150	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial higher rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971.
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 30 percent rating, 
effective December 13, 2002.  


FINDING OF FACT

The veteran's PTSD is productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency with intermittent inability to perform 
occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


CONCLUSION OF LAW

The criteria for an initial rating for PTSD in excess of 30 
percent have not been met.  38 U.S.C.A. § 1155 (West 2007); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. § Part 4 (2007).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Under the relevant rating criteria, a 30 percent disability 
rating is warranted for PTSD when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
occasional panic attacks, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In this case, the veteran's VA treatment records, dated from 
November 2002 to October 2007, his October 2003 VA 
examination, and his statements reflect PTSD symptoms, 
including an exaggerated startle response, intrusive 
thoughts, flashbacks, sleep disturbances, nightmares, 
irritability, anger, anxiety, short-term memory problems, and 
impaired attention and concentration.  The veteran has not 
reported a history of panic attacks.  He has denied 
experiencing either auditory and visual hallucinations or 
suicidal or homicidal ideations.  After leaving the service, 
the veteran was employed as a railroad worker and painter.  
However, he has been unemployed and receiving Social Security 
Disability since suffering a heart attack in 1994.

On VA examination in October 2003, the veteran reported that 
he served as a medic in Vietnam.  He complained of nightmares 
related to his service.  The veteran reported that these 
dreams occurred approximately two times per week.  He also 
reported experiencing flashbacks of Vietnam, which were 
triggered by the sound of helicopters flying overhead.  With 
respect to the frequency of his Vietnam memories, the veteran 
commented that he still thought about the war, but not as 
much as he used to.  The veteran reported feelings of 
survivor guilt and rage.  He also noted feelings of 
depression.   He admitted smoking marijuana during his 
military service and acknowledged ongoing occasional alcohol 
use, but denied a history of problematic substance abuse.  
The veteran reported a hyperactive startle response to noise 
and hypervigilant behavior.  In this respect, the veteran 
noted that he tended to double check everything in his home 
and that, when he ate out at restaurants, he insisted on 
sitting in the back where he could see other patrons.  He 
added that he that he tended to be a "very jumpy, a very 
light sleeper, twisting and listening," and that he 
generally only slept for about two hours each night.  The 
veteran did not report any history of panic attacks.  He 
stated that he felt isolated and that since returning from 
Vietnam, he had had difficulty trusting others and developing 
emotional connections with other people.  The veteran further 
stated that he was upset by television shows and films 
related to Vietnam, as well as fireworks displays.  He did 
not report any feelings of animosity when he encountered 
persons of Vietnamese ancestry.

Mental status examination revealed a mildly depressed mood.  
The veteran's speech was noted to be coherent, but slow in 
rate and rhythm.  His thought processes were essentially 
logical and goal directed.  His thought content evidenced no 
overt or reported signs of psychosis, delusion, or 
hallucination.  His long-term memory and judgment were 
intact.  However, his short-term memory, concentration, and 
impulse control were noted to be impaired.  His sleep 
disturbance was noted to be chronic in nature.  The veteran 
denied any history of suicidal ideations or assaultive 
behavior.  The veteran denied a history of psychiatric 
treatment for his PTSD symptoms.

With regard to his occupational history and current daily 
activities, the veteran reported that while he had completed 
three years of college, he had been fired from every post-
service job because of his inability to get along with 
others.  The veteran further stated that since suffering a 
heart attack in 1994, he had been unemployed and receiving 
Social Security disability benefits.  The veteran's post-
service legal problems included two arrests for possession of 
a firearm without a permit and disorderly conduct, 
respectively.  As to his social history, the veteran reported 
that he had two grown children and been married twice, but 
was currently divorced and living with his nephew.  He denied 
having any current social relationships, activities, or 
leisure pursuits, stating that he preferred to stay by 
himself and was a "loner."  

Based upon the above, the examiner diagnosed the veteran as 
having moderate, chronic PTSD and estimated that his GAF 
score was 60.  The examiner opined that the veteran's PTSD 
symptoms did not preclude him from basic activities of daily 
living, but added that the veteran's current psychosocial 
functional status and quality of life were moderately 
impaired due to his PTSD.  The examiner also commented that 
the veteran's psychiatric disability met the criteria for 
diagnosis of mild depression, secondary to PTSD.  

The veteran's subsequent treatment records dated from 
February 2004 to December 2004 indicate that he was 
prescribed psychiatric medication and underwent group therapy 
for symptoms of PTSD and depression.  In May 2004, the 
veteran reported that he was feeling less depressed and was 
sleeping better.  In August 2004, the veteran was noted to 
have a "bright" affect.  The following month, he was 
assessed as having stable PTSD and dysthymic disorder, in 
partial remission.  In December 2004, the veteran reported 
that he had stopped taking his psychiatric medication, citing 
concern for its effects with the other prescription drugs he 
was taking.  At that time, he was noted to be slightly 
irritable about his current medical treatment, but not 
overtly psychotic or manic.  Nor were there any indications 
of severe psychopathology.  The veteran admitted ongoing 
difficulty controlling his anger, but denied that he was 
currently a danger to himself or others.  His thoughts were 
noted to be well-organized and his speech goal-directed.  In 
a written statement later that month, the veteran complained 
that the current war in Iraq had triggered memories of his 
own combat experiences, as well as nightmares and feelings of 
guilt.  

The record thereafter shows that the veteran continued to 
receive treatment at a VA Medical Center for his PTSD 
symptoms on an occasional basis.  He underwent a PTSD 
assessment in May 2006, in which he reported a history of in-
service stressors, but denied experiencing any current 
memories, thoughts, or images related to those stressors.  
Additionally, the veteran denied feeling distant or cut off 
from other people, or any recent feelings of being "super 
alert," watchful, or on guard.  At that time, the veteran 
also underwent a screening for depression, which was 
negative.  In October 2007, the veteran was scheduled to 
undergo a review examination for PTSD, but failed to report.  
Consequently, any additional information that may have been 
elicited at this examination in support of the veteran's PTSD 
claim was not obtained because of his failure to cooperate.  
In this regard, the Board reminds the veteran that the duty 
to assist in the development and the adjudication of claims 
is not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

As noted above, the veteran was assigned a GAF score of 63 at 
the time of his October 2003 VA examination.  Other treatment 
records dated from November 2002 to October 2007 reflect GAF 
scores of 50 in December 2002, of 65-70 in February 2004, and 
most recently of 63 in December 2004.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995).

Under DSM-IV, a GAF score of 50 generally reflects serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 63 and 65-70 generally reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but is 
consistent with functioning pretty well and having some 
meaningful relationships.  

While the veteran has indicated that he is frequently anxious 
and irritable and has difficulty controlling his anger, he 
has denied any suicidal or homicidal ideations.  Moreover, 
while the veteran has described himself as a "loner" and 
complained of difficulty maintaining work and social 
relationships and trusting others, it appears that he does 
not completely isolate himself.  Indeed, the veteran reported 
at the time of his October 2003 VA examination that he 
currently lived with his nephew and went out occasionally.  
In addition, the clinical record shows that since undergoing 
therapy for his PTSD, his  PTSD symptoms have stabilized and 
gone into partial remission, to the extent that on his most 
recent PTSD assessment, the veteran reported that he no 
longer felt distant or cut off from other people, or harbored 
feelings of being "super alert," watchful, or on guard.  
Additionally, while the veteran was noted to have a slightly 
depressed mood at the time of his October 2003 VA 
examination, subsequent VA records dated in May 2006 show 
that he screened negative for depression.  Furthermore, while 
the veteran has reported difficulty with short-term memory, 
concentration and impulse control, the record is devoid of 
any problems affecting long-term memory, judgment, or 
abstract thinking.  Nor has the veteran reported any panic 
attacks or difficulty understanding complex commands.  Thus 
the Board finds that the veteran's symptoms overall appear to 
be in the category of mild to moderate.  

In addressing the low GAF score of 50 assigned in February 
2002, the Board finds that this score does not match the 
veteran's better avocational and social functioning.  The 
Board has evaluated the symptomatology exhibited as described 
in the examination reports and medical records in addition to 
the GAF scores assigned to determine the level of severity of 
the veteran's PTSD.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. §  4.126 
(2007).  Here, while the veteran has been unemployed since 
1994, the record indicates that he is disabled because of a 
heart attack and not because of factors related to his PTSD.  
There is no indication that the veteran's psychiatric 
disability overall has interfered with social and work 
relationships to a greater extent than that contemplated by 
the 30 percent rating criteria.  Based upon the veteran's 
symptoms overall, the Board finds that the severity of the 
veteran's PTSD appears to be in the category of mild to 
moderate.  Additionally, there is no evidence of a disorder 
in thought process or content, or of psychotic symptoms.  
PTSD of a mild to moderate disability warrants a 30 percent 
disability rating, but no more.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against such 
a finding.  The veteran has not been shown to have overall 
reduced reliability and productivity, as he has ongoing 
relationships with his relatives, and his work history, while 
unstable, has been primarily affected by factors independent 
of his PTSD.  Nor has the veteran been shown to have panic 
attacks, circumstantial, circumlocutory, or stereotyped 
speech; difficulty understanding complex commands; impairment 
of memory; impaired judgment; or impaired abstract thinking.  
Therefore, the Board finds that a rating in excess of 30 
percent is not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 30 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).  As noted above, there is no 
indication that the veteran's service-connected PTSD results 
in marked interference with employment, that is, beyond that 
contemplated in the 30 percent rating.  The condition is also 
not shown to warrant frequent, or indeed, any periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In light of 
the above, the Board is not required to remand the claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in February 2004, May 2004, 
and March 2006; a rating decision in April 2004; and a 
statement of the case in November 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


